DETAILED ACTION

This Office Action is a response to an application filed on 05/26/2021, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant's claim for foreign priority based on applications filed in China on 12/03/2018 and 12/03/2019. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2018/118896 and PCT/CN2019/122820 applications as required by 37 CFR 1.55.

Response to Arguments

Applicant's arguments with respect to claims 1 and 3-21 have been considered but are not persuasive. 
In regards to claims 1, 19, and 20 applicant argues as follows: 
Determining an enabling or disabling of a pruning process for a table updating process of one or multiple tables that are used for constructing a candidate list is not disclosed.
Determining, based on at least one of a type of motion candidate utilized to derive a motion information of a first video block or a dimension of the first video block, an enabling or disabling of a pruning process is not disclosed.
Performing a conversion between a subsequent video block of the video and a bitstream of the subsequent video block being based on the updated tables is not disclosed.
However, examiner respectfully disagrees. 
a.	In paragraph 130 of Han teaches the process of constructing a candidate list from a HMVP candidate history table, and mentions that the encoder or decoder may be configured to prune the HMVP candidates by a predefined candidates. Furthermore, paragraph 112 Han discloses that only a limited number of pruning processes are applied to avoid comparing each potential candidate with all the other existing candidates in the list, and as explained in paragraph 138, some candidates are pruned and some candidates are not pruned. Furthermore, paragraph 139 discloses that the encoder or decoder may be configured to prune only the first two candidates in the merge list. Thus, Han clearly discloses the argued limitations. 
b.	As mentioned above, not all candidates undergo the pruning process and some candidates are excluded from pruning process (see paragraph 138, candidate of c10 is not pruned), and as mentioned in paragraph 130, the predefined candidates can be specified by the position or types of the candidates (also see paragraph 142). Thus, Examiner believes that the argued limitation has been disclosed by Han. 
c.	Paragraph 152 of Han discloses that Video encoder 200 may receive the video data stored in video data memory 230 from, for example, video source 104 (FIG. 1). DPB 218 may act as a reference picture memory that stores reference video data for use in prediction of subsequent video data by video encoder 200.
Claims 1 and 3-21 remain rejected since the system disclosed by the applicant is taught by the prior arts.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (US 2020/0169745 A1).

Regarding claim 1, Han discloses: A method of processing video data (see Fig. 1), comprising: 
determining, based on at least one of a type of motion candidate utilized to derive a motion information of a first video block (see Han, paragraph 130, the predefined candidates can be specified by the positions or types of the candidates) or a dimension of the first video block (see Han, paragraph 149, the region size WxH), an enabling or disabling of a pruning process (see Han, paragraph 144) for a table updating process  of one or multiple tables (see Han, paragraph 139), wherein the one or multiple motion tables are History-based Motion Vector Prediction HMVP (HMVP) tables (see Han, paragraph 115 and 139); 
updating the one or multiple tables (see Han, paragraph 115 and 139), based on the determining (see Han, paragraph 144) and the motion information of the first video block (see Han, paragraph 115 and 139); and 
performing, subsequent to the updating, a conversion between a subsequent video block of the video and a bitstream of the subsequent video block based on the updated tables (see Han, paragraph 152, reference video data for use in prediction of subsequent video data, and 179). 
Regarding claim 3, Han discloses: The method of claim 1, wherein in response to the dimension of the first video block having an amount of samples not larger than a threshold (see Han, paragraph 94 and 120), the pruning process is disabled (see Han, paragraph 144-145 and 149). 
Regarding claim 4, Han discloses: The method of claim 3, wherein the threshold is set to 16 (see Han, paragraph 94). 
Regarding claim 5, Han discloses: The method of claim 3, wherein the threshold is set to 64 (see Han, paragraph 94). 
Regarding claim 6, Han discloses: The method of claim 1, wherein in response to the dimension of the first video block being 4x4, the pruning process is disabled (see Han, paragraph 94, 144-145, and 149). 
Regarding claim 7, Han discloses: The method of claim 1, wherein in response to the dimension of the first video block having a size of WxH, W>=T0 and/or H>=T1, the pruning process is disabled, wherein W and H representing a width and height of the first video block, respectively (see Han, paragraph 94, 144-145, and 149). 
Regarding claim 8, Han discloses: The method of claim 7, wherein both T0 and T1 are set to 64 (see Han, paragraph 94 and 149). 
Regarding claim 9, Han discloses: The method of claim 1, wherein the first video block is coded in an intra block copy (IBC) mode in which at lease one reference picture of the first video block is a picture where the first video block is located (see Han, paragraph 21). 
Regarding claim 10, Han discloses: The method of claim 1, wherein the type of the motion candidate comprises a virtual merge candidate type (see Han, paragraph 143-144). 
Regarding claim 11, Han discloses: The method of claim 10, wherein the virtual merge candidate type comprises at least one of a pairwise average merge candidate (see Han, paragraph 121), a zero motion candidate (see Han, paragraph 110), a default motion candidate, and a combined bi-predictive motion candidate (see Han, paragraph 110). 
Regarding claim 12, Han discloses: The method of claim 1, wherein the type of the motion candidate comprises a temporal merge candidate derived from a temporal block in a different picture from a picture including the first video block, and the motion information of the first video block is derived from the temporal block (see Han, paragraph 76). 
Regarding claim 13, Han discloses: The method of claim 1, wherein the type of the motion candidates comprises a motion candidate derived from a second video block coded with intra-inter combined prediction mode (see Han, paragraph 133). 
Regarding claim 14, Han discloses: The method of claim 1, wherein the updating one or multiple tables comprises: inserting, without the pruning process, at least one of motion information associated with the first video block and/or that derived from motion information associated with the first video block into an HMVP table to update the HMVP table if the pruning process is disabled for the HMVP table updating (see Han, paragraph 139 and 144). 
Regarding claim 15, Han discloses: The method of claim 14, wherein 
at least one of motion information associated with the first video block and/or that derived from motion information associated with the first video block is added to the HMVP table after all existing HMVP candidates in the HMVP table (see Han, paragraph 116). 
Regarding claim 16, Han discloses: The method of claim 1, wherein the updating one or multiple tables comprises: 
refraining from inserting motion information associated with the first video block and/or that derived from the motion information associated with the first video block into HMVP table if the pruning process is disabled for the HMVP table updating (see Han, paragraph 144). 
Regarding claim 17, Han discloses: The method of claim 1, wherein the conversion comprises encoding the subsequent video block into the bitstream of the subsequent video block (see Fig. 2 and paragraph 179). 
Regarding claim 18, Han discloses: The method of claim 1, wherein the conversion comprises decoding the subsequent video block from the bitstream of the subsequent video block (see Fig. 3 and paragraph 187).

Regarding claims 19 and 20, claims 19 and 20 are drawn to an apparatus and a computer readable recording medium having limitations similar to the method claimed in claim 1 treated in the above rejections. Therefore, apparatus and computer readable recording medium claims 19 and 20 correspond to method claim 1 and are rejected for the same reasons of anticipation as used above.

Regarding claim 21, claim 21 drawn to an apparatus having limitations similar to the method claimed in claim 3 treated in the above rejections. Therefore, apparatus claim 21 correspond to method claim 3 and is rejected for the same reasons of anticipation as used above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483